UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  11/23/2019
 D George Sweigert,

                                Plaintiff,
                                                            1:18-cv-08653 (VEC) (SDA)
                    -against-
                                                            ORDER
 Jason Goodman,

                                Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on October 24, 2019, the Court entered an Order providing in part that, no

later than November 21, 2019, the parties should file any interrogatories for the Court’s review

and approval, and reminding the parties that, in accordance with Local Civil Rule 33.3,

“interrogatories will be restricted to those seeking names of witnesses with knowledge of

information relevant to the subject matter of the action, the computation of each category of

damage alleged, and the existence, custodian, location and general description of relevant

documents” (ECF No. 97, ¶ 3); and

       WHEREAS, on November 18, 2019, Plaintiff filed a First Set of Interrogatories (ECF No.

104) and, on November 20, 2019, Plaintiff filed a Corrected and Amended First Set of

Interrogatories (ECF No. 108), which include interrogatories that are outside the scope of the

Court’s Order and Local Civil Rule 33.3.

       NOW, THEREFORE, it is hereby Ordered that Defendant shall within thirty (30) days of the

date of this Order answer the following interrogatories under oath and file his responses with

the Court:
       1. Defendant shall identify the names of witnesses with knowledge of information

           relevant to the subject matter of this action; and

       2. Defendant shall set forth the existence, custodian, location and general description of

           relevant documents, including electronically stored information, and/or physical

           evidence. The term “documents” includes writings, drawings, graphs, charts,

           photographs, sound recordings, images and other data or data compilations that are

           stored in any medium from which information can be obtained either directly or, if

           necessary, after translation by the responding party into a reasonably usable form.

           See Fed. R. Civ. P. 34(a)(1)(A).

       It is further ORDERED that Defendant shall not respond to any of the other interrogatories

propounded by Plaintiff.

       The Clerk of Court is directed to mail a copy of this Order to the pro se parties. In addition,

a copy of this Order will be emailed to the parties by Chambers.

SO ORDERED.

DATED:         New York, New York
               November 23, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge




                                                 2
